Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 12, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146713                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 146713
                                                                    COA: 308080
                                                                    Clare CC: 10-004061-FH
  KRIS EDWARD SITERLET,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 27, 2012
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties shall submit supplemental briefs within 28 days of the date of this order
  addressing: (1) whether the defendant is entitled to any relief on his claim that the trial
  court lacked authority to sentence him as a fourth habitual offender, MCL 769.12, due to
  an invalid post-trial amendment of the notice of intent to seek sentence enhancement,
  MCL 769.13(1), and where the defendant failed to timely object to the amendment or to
  his sentencing as a fourth habitual offender; and (2) whether the Court of Appeals
  correctly analyzed the unpreserved error in this case under “plain error” standards. The
  parties should not submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 12, 2013
           s0911
                                                                               Clerk